  Case 18-26110       Doc 50   Filed 03/10/21 Entered 03/11/21 07:02:36               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     18-26110
Athanasios V Trakos                          )
                                             )                Chapter: 13
                                             )
                                                              Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

                ORDER MODIFYING DEBTOR'S PLAN POST-CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

  IT IS HEREBY ORDERED:

  1. Debtor's current Chapter 13 Plan is modified post-confirmation to:
a) Defer the current trustee default to the end of the Plan;
b) Extend the Chapter 13 plan term to 84 months under H.R. 748 – CARES ACT §1113;
c) Decrease the plan payment to $1,160 a month commencing with the March 2021 payment until the
end of the plan;
d) The plan base amount remains the same;
e) The Trustee shall not be required to perform collections on behalf of creditors pursuant to any prior
confirmed plan.



                                                          Enter:


                                                                   Honorable Jack B. Schmetterer
Dated: March 10, 2021                                              United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor:
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
